IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


Commonwealth of Pennsylvania Ex Rel:: No. 47 MAP 2013
Michael John Piskanin, Jr.,                :
                               Appellant   :
                  v.                       :
John Wetzel as secretary Pennsylvania :
Department of Corrections; and             :
Pennsylvania Department of Corrections; :
and Secretary and Board of Pennsylvania :
Board of Probation and Parole; and SCI :
Cresson Superintendent Kenneth             :
Cameron; and Tom Corbett Esq. as           :
Governor of the Commonwealth of            :
Pennsylvania; and John Doe and-or          :
Corizon medical contractor; and            :
Honorable Kelly L. Banach and U.S.         :
Attorney Michael Levy, Esq., individually, :
jointly and Severally in their official    :
capacities and as persons acting in        :
concert with Unholy Trio Gang to retaliate :
against petitioner Michael John Piskanin :
Jr. as a Federal Law Enforcement           :
Operative-Contractor-employee for          :
agents of and the Federal Bureau of        :
Investigation,                             :
                                Appellees :


                                       ORDER


PER CURIAM                                     FILED: November 6, 2014


       AND NOW, this 6th day of November, 2014, the above captioned appeal is

quashed for failure to file a brief.